DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/21/2020.
Information Disclosure Statement (IDS) filed on 02/03/2020.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 11-12, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. U.S. Patent No. 2015/0003172).
Regarding claims 1, 12, Kim et al. disclose a memory, comprising a plurality of memory chips (Figure 1, 400), wherein each of the plurality of memory chips (Figure 400) comprises:
a first bank group, comprising a plurality of first memory banks (Figure 4, 480a); 
a second bank group, comprising a plurality of second memory banks (Figure 4, 480b); and 
a read amplifier and a write amplifier (Figure 4, 485a, 485b), separately coupled to the first bank group and the second bank group, and configured to independently access different bank groups (Figure 4, [0077]).
Regarding claim 11,18, Kim et al. disclose wherein the read amplifier and the write amplifier respectively access the first bank group and the second bank group through different global data lines ([0091-0092]).

Allowable Subject Matter
Claims 2-10, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-10, 13-17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having 
Claims 19-20 are allowed.
Claims 19-20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having successively receiving, the memory chip, a write start command during the reading period to start a writing operation; and writing, by the write amplifier, second data into the one of the first bank group and the second bank group during a writing period of the writing operation, wherein the reading period and the writing period are partially overlapped.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827